DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Patent No. 6,151,089) in view of Lee et al (U.S. PGPub No. 2008/0002112).
Regarding claim 1, Yang teaches a display panel (Fig 2), comprising: a first substrate (2) and a second substrate (1) opposite to the first substrate, wherein the second substrate comprises a light guide layer (20) and a polarizing layer (40), the light guide layer has a first surface (bottom surface) and a second surface (top surface), the first surface is close to the first substrate (2), and the polarizing layer (40) is disposed on the first surface of the light guide layer (20); a display material layer (3), disposed between the first substrate and the second substrate; an active component layer (11) disposed between the first substrate (2) and the display material layer (3); and a light source (30), disposed on one side of the second substrate (1), wherein the light source is configured to emit light (Illumination Light); wherein the light (Figs 1 and 2; illumination light) passes through the second substrate (1) and the color filter layer (col 3 lines 36-37; B,R,G) and arrives at the first substrate (2), and is reflected (8) by the first substrate and 
However, Yang fails to teach a color filter layer, disposed between the first substrate and the display material layer.
Lee teaches a color filter layer (Fig 3, 112), disposed between the first substrate (105) and the display material layer (107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the color filter of Yang between the first substrate and the liquid crystal layer as taught by Lee to prevent the decrease of light loss when light is emitted from the light source through the display panel while also increasing the luminance in the LCD device (see para 0052-0055).
Regarding claim 2, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the light guide layer comprises a phase difference delay characteristic, an out-plane optical phase delay value (Rth) and an in-plane optical phase delay value (Ro) of the light guide layer are more than 0 and less than or equal to ½ wavelength (col 4 lines 12-49).
Regarding claim 3, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein an included angle between an axial of a slow axis of the light guide layer and an axial of a polarizing axis of the polarizing layer is more than 0 degree and less than 90 degrees (col 6 line 65 - col 7 line 22).
Regarding claim 4, Yang and Lee teaches all of the elements of the claimed invention as stated above. 

Regarding claim 5, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches herein after the light passes through the display material layer, the light passes through the polarizing layer to become linearly polarized light, the linearly polarized light passes through the light guide layer to become circularly polarized light, and the circularly polarized light is outputted to the exterior (Fig 2; col 6 line 65 – col 7 line 22).
Regarding claim 6, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the polarizing layer comprises a linear polarizing plate (40).
Regarding claim 7, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the second substrate (Fig 2, 1) further comprises a microstructure layer (21), and the microstructure layer is disposed on at least one of the first surface and the second surface or on a combination thereof.
Regarding claim 8, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches  wherein a difference between refractive indices of the microstructure layer and the light guide layer is more than 0 and less than or equal to 0.65 (Fig 2).
Regarding claim 9, Yang and Lee teaches all of the elements of the claimed invention as stated above. 

Regarding claim 10, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the surface function layer comprises an anti-reflective coating or an anti-wear coating (20).
Regarding claim 11, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Lee further teaches wherein the active component layer comprises at least one transistor unit (Fig 3, 109), and the transistor unit has an open area therein.
Regarding claim 12, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Lee further teaches wherein the color filter layer (112) comprises at least one color filter unit, and the color filter unit is disposed in the open area (Fig 3).
Regarding claim 13, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches a diffuse reflection layer (Fig 2, 16), comprising at least one diffuse reflection unit, the diffuse reflection unit being disposed in the open area.
Regarding claim 14, Yang and Lee teaches all of the elements of the claimed invention as stated above. 
Yang further teaches wherein the display material layer comprises liquid crystal (3) and electro-attractive micro-particulate materials (4).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Patent No. 6,151,089) in view of Lee et al (U.S. PGPub No. 2008/0002112) as applied to claim 1 above, and further in view of Patnaikuni et al (U.S. PGPub No. 2021/0286323).
Regarding claim 15, Yang and Lee teaches all of the elements of the claimed invention as stated above.
However, Yang in view of Lee fails to teach a roller; and a housing; wherein the display panel is disposed between the roller and the housing.
Patnaikuni teaches a roller; and a housing; wherein the display panel is disposed between the roller and the housing (para 0024 lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yang with an extendable display attached to a roller inside of a housing as taught by Patnaikuni to extend and have a larger display if desired by the user (see para 0024). 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/27/2022